Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant’s amendments to the specification, as well as applicant’s remarks regarding Figure 6’s (21d) overcome the previous objection to the Drawings from the previous action, which is hereby withdrawn.
Applicant’s amendment to Claim 32 is sufficient to overcome the objection to the Claims from the previous action, which is hereby withdrawn.

Claims 16-35 are allowable, with Claims 1-16 previously canceled. 

Response to Arguments
Applicant argues the 103 rejection, on pages 11-12, in view of the combination of Bostrom et al., (US 2014/0257193) in view of KraMer et al., (US 2013/0317431), stating that the prior art allegedly doesn't teach an “actuator”, nor teaches a “rotator”. The examiner has fully considered applicant's argument, and agrees that the combination of Bostrom and KraMer doesn’t clearly teach the actuator and rotator structures. While the examiner updated the search and found prior art which teaches actuator and rotator structures, the prior art still does 

Allowable Subject Matter
Claims 16-35 are allowable. 
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 16, the closest prior art on record, Giambattista et al., (US 2015/0335829), while disclosing an administration mechanism having a linearly displaceable delivery member cover, actuator, actuator sleeve, rotator and plunger holder, does not disclose or render obvious, alone or in combination with the other prior art of record, the actuator and plunger holder being releasably engaged, the plunger holder being axially displaceable, nor the actuator engaging the guide structure of the rotator; all as claimed in Claim 16.
Giambattista is the closest prior art of record, as it teaches an administration mechanism (seen in Fig. 2) for a medicament delivery device, comprising: 
a linearly displaceable medicament delivery member cover (Fig. 2, (12)), an actuator sleeve (Fig. 2, (18)), an actuator (Fig. 2, (122)) configured to be received by the actuator sleeve (as seen in Fig. 2), 
wherein the medicament delivery member cover (12) is configured to axially displace the actuator sleeve (18) from an initial position to a distally displaced position thereby displacing the actuator sleeve relative to the actuator (wherein when (12) moves, (18) will also move axially, as both are attached), 
Fig. 2, (82)) having a guide structure (Fig. 7, (90)) and configured to be received by the actuator (seen in Fig. 2, wherein (122) is received in (82)), 
a plunger holder (Fig. 2, (56)) configured to be received by and engage with the rotator ([0064] wherein (56) engages with (82), and seen in Fig. 2 wherein (56) is received in (82)), and a plunger rod (Fig. 2, (102)) configured to be received by and engage with the plunger holder (56) in the initial position of the actuator sleeve (18), 
wherein the actuator (122) is configured to engage with the plunger holder in the initial position of the actuator sleeve (18), 
the actuator can rotate the rotator relative to the plunger holder ([0068] and Fig. 10, wherein the rotator rotates (is turned) relative to the plunger holder), releasing the plunger rod from the plunger holder ([0068] wherein the rotator and plunger rod interact to release the plunger rod for injection).  
 However, as Giambattista does not teach the plunger rod is configured to be proximally biased; the combination also does not teach preventing the plunger holder from proximal displacement relative to the actuator; wherein the actuator is configured to be released from engagement with the plunger holder by displacement of the actuator sleeve towards the distally displaced position, thereby enabling proximal displacement of the plunger holder, the plunger rod and the rotator relative to the actuator; nor teaches whereby the actuator is configured to engage with the guide structure of the rotator. Therefore the combination of ALL of these features together are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable.
Claims 17-32 rely upon Claim 16, therefore are also considered allowable.

Regarding Claim 33, the closest prior art on record, Giambattista et al., (US 2015/0335829), while disclosing an administration mechanism having a linearly displaceable delivery member cover, actuator, actuator sleeve, rotator and plunger holder, does not disclose or render obvious, alone or in combination with the other prior art of record, the actuator and plunger holder being releasably engaged, the plunger holder being axially displaceable, nor the actuator engaging the guide structure of the rotator; all as claimed in Claim 33.
Giambattista is the closest prior art of record, as it teaches an administration mechanism (seen in Fig. 2) for a medicament delivery device, comprising: 
a linearly displaceable medicament delivery member cover (Fig. 2, (12)); 
an actuator sleeve (Fig. 2, (18)); 
an actuator (Fig. 2, (122)) received by the actuator sleeve (as seen in Fig. 2); 
a rotator (Fig. 2, (82)) received in the actuator and comprising a guide structure (Fig. 7, (90)); 
a plunger holder (Fig. 2, (56)) engaged with the rotator ([0064] wherein (56) engages with (82), and seen in Fig. 2 wherein (56) is received in (82)), where both the rotator and plunger holder (56) are proximally biased by a resilient member (Fig. 2, (31)); and
a plunger rod (Fig. 2, (102)) located within and engaged with the plunger holder (56) when the actuator sleeve (18) is in an initial position, where the plunger rod (102) is biased proximally by a second resilient member (Fig. 3, (108)),
12) moves distally it axially displaces the actuator sleeve ([0051] wherein (12) moves axially to displace (18), as both (12) and (18) are attached) from an initial position to a distally displaced position causing displacement of the actuator sleeve (18) relative to the actuator (122),
wherein the actuator can rotate the rotator relative to the plunger holder ([0068] and Fig. 10, wherein the rotator rotates (is turned) relative to the plunger holder), to release the plunger rod from the plunger holder ([0068] wherein the rotator and plunger rod interact to release the plunger rod for injection).  
However, as Giambattista does not teach wherein when the actuator sleeve is in the initial position, the actuator is engaged with the plunger holder preventing the resilient member from moving the plunger holder proximally, wherein the actuator is released from engagement with the plunger holder by displacement of the actuator sleeve towards the distally displaced position which causes proximal displacement of the plunger holder, the plunger rod and the rotator relative to the actuator; nor teaches whereby the actuator is configured to engage with the guide structure of the rotator. Therefore the combination of ALL of these features together are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable.
Claims 34-35 rely upon Claim 33, therefore are considered allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Saussaye (US 2017/0007764): teaches an administration mechanism having a linearly displaceable delivery member cover, plunger holder, actuator and actuator sleeve.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.H./Examiner, Art Unit 3783